                                          Case 4:18-cv-05758-JST Document 64 Filed 08/16/19 Page 1 of 6



                                        NATHAN & ASSOCIATES, APC                       GORDON REES SCULLY
                                   1    Reuben D. Nathan (SBN: 208436)                 MANSUKHANI LLP
                                        2901 W. Broadway, Suite 200                    Timothy K. Branson
                                   2                                                   M.D. Scully (State Bar No. 135853)
                                        Newport Beach, California 92663                Timothy K. Branson (State Bar No.
                                   3    Telephone; (949) 270-2798                      187242)
                                        Facsimile: (949) 209-0303                      Holly L.K. Heffner (State Bar No. 245384)
                                   4    E-Mail: rnathan@nathanlawpractice.com          Michael D. Kanach (State Bar No. 271215)
                                                                                       101 West Broadway,
                                   5                                                   Suite 2000 San Diego, CA 92101
                                        Counsel for Plaintiffs, IMRAN ISMAIL
                                        and ZACH HESS                                  Telephone: (619) 230-7441
                                   6                                                   Fax: (619) 696-7124
                                                                                       Email: mscully@grsm.com
                                   7    KOHN SWIFT & GRAF, P.C.                        tbranson@grsm.com
                                        Jonathan Shub                                  hheffner@grsm.com
                                   8    Kevin Laukaitis (Pro Hac Vice)                 mkanach@grsm.com
                                        1600 Market Street, suite 2500
                                   9                                                   Counsel for Defendant
                                        Philadelphia, Pennsylvania 19103
                                        jshub@kohnswift.com                            VITAL PHARMACEUTICALS, INC.
                                  10
                                        klaukaitis@kohnswift.com
                                  11
                                        Counsel for Plaintiff, KUUMBA MADISON
                                  12
Northern District of California
 United States District Court




                                        Additional counsel on following page
                                  13

                                  14                                 UNITED STATES DISTRICT COURT
                                  15                              NORTHERN DISTRICT OF CALIFORNIA
                                  16

                                  17   ISMAIL IMRAN and ZACH HESS, on behalf of Case No. 3:18-cv-05758-JST
                                       themselves and all others similarly situated (Consolidated with 3:18-cv-06300)
                                  18
                                                                    Plaintiff,      JOINT STATUS REPORT REGARDING
                                  19                                                DISCOVERY
                                              vs.
                                  20                                                Judge: Hon. Jon S. Tigar
                                  21   VITAL PHARMACEUTICALS, INC.,
                                       d/b/a VPX Sports, a Florida corporation,     Complaint filed: September 19, 2018
                                  22                                                FAC filed: November 1, 2018
                                                                    Defendant.
                                  23   KUUMBA MADISON,
                                                                                    Case No. 3:18-cv-06300-JST
                                                                    Plaintiff,
                                  24
                                                                                    Complaint Filed: October 15, 2018
                                              vs.
                                  25

                                  26   VITAL PHARMACEUTICALS, INC., d/b/a
                                       VPX Sports, a Florida corporation,
                                  27
                                                                    Defendant.
                                  28
        Case 4:18-cv-05758-JST Document 64 Filed 08/16/19 Page 2 of 6



     BARBAT, MANSOUR, & SUCIU PLLC
 1   Nick Suciu (Pro Hac Vice)
 2   1644 Bracken Rd.
     Bloomfield Hills, Michigan 48302
 3   Tel: (313) 303-3472
     nicsuciu@bmslawyers.com
 4
     GREG COLEMAN LAW PC
 5
     Greg Coleman (Pro Hac Vice)
 6   Rachel Soffin (Pro Hac Vice)
     First Tennessee Plaza, suite 1100
 7   Knoxville, Tennessee 37929
     Tel: (865) 247-0080
 8   greg@gregcoleman.com
     rachel@gregcolemanlaw.com
 9

10   Counsel for Plaintiff, KUUMBA MADISON

11   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
12   Joel D. Smith (State Bar No. 244902)
     Yeremey O. Krivoshey (State Bar No. 295032)
13
     1990 North California Blvd., Suite 940
14   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
15   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
16   jsmith@bursor.com
17   ykrivoshey@bursor.com

18   Counsel for Plaintiffs, IMRAN ISMAIL
     and ZACH HESS
19

20

21

22

23

24

25

26

27

28
                                                   2
         Case 4:18-cv-05758-JST Document 64 Filed 08/16/19 Page 3 of 6



              Pursuant to the Parties’ August 2, 2019 Joint Brief Regarding Discovery Disputes (Doc. No.
 1

 2   60), the Parties’ hereby provide the following status update of their ongoing discussions regarding

 3   coordination of discovery among the related cases against Defendant, Vital Pharmaceuticals, Inc.

 4   (“Defendant” or “Vital”).
 5
              In addition to the Imran and Madison actions, there are two parallel class actions against
 6
     Vital: Shirley St. Fort- Nwabuku v. Vital Pharmaceuticals, Inc., No. 18-cv-62823 (S.D. Fla. Nov.
 7
     19, 2018) (“St. Fort- Nwabuku”); and Nguyen v. Vital Pharmaceuticals, Inc., No. 19-cv-60261 (S.D.
 8
     Fla Jan. 30, 2019) (“Nguyen”). In each of the class actions, Vital seeks to bifurcate discovery
 9

10   necessary for class certification to proceed first, followed by discovery related to the merits – such

11   as email discovery – if each class is certified and such discovery is proportional to the needs of those
12   cases.
13
              There are two additional parallel cases pending against Vital from Vital’s alleged
14
     competitors: Monster Energy Company v. Vital Pharmaceuticals, Inc., et al., No. 5:18-cv-1882
15
     (C.D. Cal. Sept. 4, 2018) (“Monster”); and ThermoLife Int’l LLC v. Vital Pharmaceuticals, Inc., No.
16

17   0:19-cv-61380 (S.D. Fla. Oct. 10, 2018) (“ThermoLife”).

18            The Parties’ have discussed that the discovery in many of these cases will likely overlap to

19   the extent the plaintiffs in the other cases seek the same documents or information as the Plaintiffs
20   in these proceedings. In addition to overlapping discovery in the St. Fort-Nwabuku and Nguyen
21
     actions, discovery in the Monster and ThermoLife actions appear to have significant overlap with
22
     the present matters although the Monster case has additional causes of action that are unrelated (and
23
     there are additional lawsuits between Monster and Vital which may include additional discovery
24

25   unrelated to the class actions). While the St. Fort-Nwabuku and Nguyen and Thermolife actions are

26   still in the nascent stages of discovery, discovery in the Monster action is further progressed and the

27   parties in that action will be producing documents in the near future. Vital anticipates that the
28
     discovery in the Monster case will include a large amount of email discovery related to competition
                                                       3
         Case 4:18-cv-05758-JST Document 64 Filed 08/16/19 Page 4 of 6



     between those parties which may be unrelated to the causes of action brought in the class action
 1

 2   cases (including Imran and Madison) and unnecessary for class certification.

 3          The Parties in the Imran and Madison actions have discussed coordinating overlapping

 4   document production with the Monster action, and will make good faith efforts to do so in order to
 5
     prevent undue delay and burden on both Parties.
 6
            In addition, at the appropriate time, the Parties will make a good faith effort to coordinate
 7
     overlapping document production with the St. Fort-Nwabuku and Nguyen and ThermoLife actions,
 8
     in order to prevent undue delay and burden on both Parties.
 9

10          The Parties in the Imran and Madison actions have agreed to make good faith efforts to

11   coordinate the depositions of fact and corporate witnesses with those in the related actions, where
12   overlapping. When possible, the times and places of these depositions will be coordinated to limit
13
     the time and expense on each Party relating to those depositions. As previously indicated, counsel
14
     for Plaintiffs in the Imran and Madison actions are willing and able to travel to Florida, where some
15
     of these witnesses may be located, and where depositions in the related cases may also take place.
16

17          The Parties will continue to discuss coordination of discovery among all related cases as

18   each case progresses and where it is determined that discovery is overlapping. At the appropriate

19   time, the Parties will update the Court with any relevant information regarding this coordination.
20

21

22
                                       Signatures on following pages
23

24

25

26

27

28
                                                       4
       Case 4:18-cv-05758-JST Document 64 Filed 08/16/19 Page 5 of 6




 1
     Dated August 16, 2019           GREG COLEMAN LAW PC
 2

 3                                   By: /s/ Rachel Soffin______
                                             Rachel Soffin
 4
                                     Greg Coleman (Pro Hac Vice)
 5                                   Rachel Soffin (Pro Hac Vice)
                                     First Tennessee Plaza, suite 1100
 6
                                     Knoxville, Tennessee 37929
 7                                   Tel: (865) 247-0080
                                     greg@gregcoleman.com
 8                                   rachel@gregcolemanlaw.com

 9                                   KOHN SWIFT & GRAF, P.C.
                                     Jonathan Shub
10
                                     Kevin Laukaitis (Pro Hac Vice)
11                                   1600 Market Street, suite 2500
                                     Philadelphia, Pennsylvania 19103
12                                   jshub@kohnswift.com
                                     klaukaitis@kohnswift.com
13
                                     BARBAT, MANSOUR, & SUCIU PLLC
14
                                     Nick Suciu (Pro Hac Vice)
15                                   1644 Bracken Rd.
                                     Bloomfield Hills, Michigan 48302
16                                   Tel: (313) 303-3472
                                     nicsuciu@bmslawyers.com
17

18                                   Counsel for Plaintiff, KUUMBA MADISON

19                                   NATHAN & ASSOCIATES, APC

20                                   By: /s/ Reuben Nathan______
                                             Reuben Nathan
21

22                                   Reuben D. Nathan (SBN: 208436)
                                     2901 W. Broadway, Suite 200
23                                   Newport Beach, California 92663
                                     Telephone; (949) 270-2798
24                                   E-Mail: rnathan@nathanlawpractice.com
25                                   BURSOR & FISHER, P.A.
26                                   L. Timothy Fisher (State Bar No. 191626)
                                     Joel D. Smith (State Bar No. 244902)
27                                   Yeremey O. Krivoshey (State Bar No. 295032)
                                     1990 North California Blvd., Suite 940
28                                   Walnut Creek, CA 94596
                                          5
     Case 4:18-cv-05758-JST Document 64 Filed 08/16/19 Page 6 of 6



                                   Telephone: (925) 300-4455
 1                                 E-Mail: ltfisher@bursor.com
 2                                 jsmith@bursor.com
                                   ykrivoshey@bursor.com
 3
                                   Counsel for Plaintiffs, IMRAN ISMAIL and ZACH HESS
 4

 5
                                   By: /s/ Michael D. Kanach
 6                                         Michael D. Kanach
 7                                 GORDON REES SCULLY MANSUKHANI LLP
                                   Timothy K. Branson
 8                                 M.D. Scully (State Bar No. 135853)
                                   Timothy K. Branson (State Bar No. 187242)
 9                                 Holly L.K. Heffner (State Bar No. 245384)
                                   Michael D. Kanach (State Bar No. 271215)
10                                 101 West Broadway,
                                   Suite 2000 San Diego, CA 92101
11                                 Telephone: (619) 230-7441
                                   Fax: (619) 696-7124
12                                 Email: mscully@grsm.com
                                   tbranson@grsm.com
13                                 hheffner@grsm.com
                                   mkanach@grsm.com
14
                                   Counsel for Defendant
15
                                   VITAL PHARMACEUTICALS, INC.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                        6
